Name: Commission Regulation (EEC) No 1355/84 of 16 May 1984 laying down detailed rules for the application of the premium for the slaughter of certain adult bovine animals for slaughter in the United Kingdom during the 1984/85 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 5 . 84 Official Journal of the European Communities No L 131 / 19 COMMISSION REGULATION (EEC) No 1355/84 of 16 May 1984 laying down detailed rules for the application of the premium for the slaughter of certain adult bovine animals for slaughter in the United Kingdom during the 1984/85 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1063/84 of 16 April 1984 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom during the 1984/85 marketing year ('), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (2), as last amended by Regula ­ tion (EEC) No 855/84 ('), and in particular Article 4 (3) thereof, Whereas Regulation (EEC) No 1063/84 authorizes the United Kingdom to grant producers a premium for the slaughter of certain adult bovine animals for slaughter of Community origin ; whereas detailed rules for the application of that premium should be laid down ; Whereas it should be specified that the amount of the slaughtering premium must be the same in all regions of the United Kingdom ; Whereas it should be laid down that only animals born and reared in the Community and slaughtered in the United Kingdom are eligible for the premium ; Whereas provisions should be adopted to ensure that meat from animals in respect of which the premium has been granted cannot be bought in by intervention agencies in other Member States ; Whereas rules for calculating the maximum amount referred to in Article 1 (2) of Regulation (EEC) No 1063/84 should be laid down ; Whereas the average weight of animals for which the premium has been paid in previous marketing years in the United Kingdom should be determined ; Whereas Article 3 of Regulation (EEC) No 1063/84 provides that an amount is to be charged on products leaving the United Kingdom which have received the premium ; whereas this amount should be fixed by the Council ; Whereas the said products may be exported in differ ­ ent forms as listed in the Annex to this Regulation ; whereas the abovementioned amount will not be charged on submission of an exemption certificate, certifying that the products in question have not been derived from beef which has benefited from the slaughtering premium ; Whereas Regulation (EEC) No 1063/84 applies with effect from 2 April 1984 ; whereas, however, in order not to disturb the performance of current short-term delivery contracts, which are traditional in particular in connection with intra-Community trade in beef, appli ­ cation of the amount provided for in Article 3 of the aforementioned Regulation and Article 7 of this Regu ­ lation should be deferred to 21 May 1984 ; whereas, moreover, concerning exports to non-member coun ­ tries, it appears justified not to render such exports sbject to the aforementioned amount of charge before 1 July 1984 where the operator had requested an export certificate with refund fixed in advance before 31 March 1984 ; whereas by requesting an advance fixing of the refund the operator has done all in his power to ensure proper performance of his contracts ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The amount of the slaughtering premium provided for in Regulation (EEC) No 1063/84 shall be the same in all regions of the United Kingdom . Article 2 1 . The competent authorities of the United Kingdom shall specify the categories, qualities and weight limits of adult bovine animals which they regard as eligible for the premium . 2. The average weight referred to in Article 1 (2) of Regulation (EEC) No 1063 /84 is hereby fixed at 460 kilograms . 3 . For the purposes of this Regulation , 100 kilo ­ grams of liveweight are equivalent to 53,8 kilograms of slaughter weight . (') OJ No L 105, 18 . 4 . 1984 , p . 1 . ( 2) OJ No L 132, 21 . 5 . 1983 , p . 33 . O OJ No L 90 , 1 . 4 . 1984, p . 1 . No L 131 /20 Official Journal of the European Communities 17 . 5 . 84 premium fixed for the week during which departure of the products in question took place . 2 . On completion of the customs formalities for the products referred to in paragraph 1 a security shall be lodged . The security shall be fixed by the United Kingdom at a level which covers the amount due pursuant to paragraph 1 ; it shall not be less than the estimated amount of the premium for the week pre ­ ceding that during which departure takes place . The said security shall be released as soon as the amount referred to in paragraph 1 has been paid . 3 . The amount referred to in paragraph 1 shall be fixed for fresh, chilled or frozen carcases of adult bovine animals . The amounts applicable to other products shall be determined by employing the coeffi ­ cients set out in the Annex . Article 3 1 . The United Kingdom may provide that the premium referred to in Article 1 shall be granted at the time when an animal is first marketed for slaughter. The competent authorities shall inform the Commission when they make such provision . 2 . Animals in respect of which the premium has been granted in accordance with paragraph 1 must be slaughtered within 21 days from the date on which they are first marketed. The competent authorities shall take measures to ensure that such animals are permanently marked in such a way as to rule out the possibility of a further premium being granted . Article 4 The premium referred to in Article 1 shall be granted only in respect of animals born and reared in the Community and slaughtered in the United Kingdom. Article 5 1 . Beef and veal from categories of animals which are eligible in the United Kingdom shall not be bought in by intervention agencies of other Member States . 2 . If meat as referred to in paragraph 1 is offered for intervention in the United Kingdom, an amount equal to the premium applicable on the day of slaughter shall be deducted from the intervention buying-in price . Where the meat bought in by intervention agencies is not in the form of carcases or half-carcases, the amount to be deducted shall be that fixed for carcases multiplied by the coefficient used to calculate the buying-in price of meat presented other than as carcases . Article 8 1 . The competent authorities of the United Kingdom shall on request issue a certificate of exemp ­ tion in respect of beef and beef products which have not benefited or will not benefit from the premium. 2. The competent authorities shall take all necessary measures to ensure that certificates of exemption are issued only in respect of beef and beef products, as referred to in paragraph 1 , which have been subject to official control from the point of slaughter or entry into the United Kingdom to the point of departure from the territory of the United Kingdom. 3 . By way of derogation from paragraph 2, a certifi ­ cate of exemption shall be granted at the request of the purchaser in respect of beef and beef products which have been purchased from the United Kingdom intervention agency, provided that the said products are subject to official control from the cold store where the goods were in storage at the time of purchase to the point of departure from the territory of the United Kingdom. 4 . No amount as referred to in Article 7 ( 1 ) shall be charged on beef and beef products for which a certifi ­ cate of exemption issued by the competent authority has been submitted at the moment of completion of the customs formalities on departure from the United Kingdom. Article 6 Ireland and the United Kingdom shall take all neces ­ sary measures to ensure that meat from categories of adult bovine animals eligible for the premium, origi ­ nating in Ireland and intended for consumption in the United Kingdom, receives financial advantages equiva ­ lent to the slaughtering premium. Article 7 1 . The amount referred to in Article 3 of Regulation (EEC) No 1063/84 to be charged on departure from the territory of the United Kingdom of the products listed in the Annex shall be fixed each week by the Commission . It shall be equal to the amount of the Article 9 The competent authorities of the United Kingdom shall take all necessary measures to ensure that the provisions of this Regulation are complied with . They shall ensure that in appropriate cases an amount equal to the premium granted is recovered . 17 . 5 . 84 No L 131 /21Official Journal of the European Communities Article 10 Exports for which export certificates with refunds fixed in advance were requested prior to 31 March 1984 and for which customs export formalities from the United Kingdom have been completed prior to 1 July 1984 are not subject to the provisions of Article 7 . Article 11 1 . The competent authorities of the United Kingdom shall notify the Commission , not later than 10 days after the day on which they come into effect, of the measures taken to implement this Regulation . 2 . They shall also : (a) each week, notify the Commission of the estimated amount of the premium for that week ; (b) not later than 15 days after the end of the week to which the notifications referred to in (a) relate, notify the Commission of the number and catego ­ ries of the animals in respect of which entitlement to the premium has been established and of the amount of the premiums actually granted ; (c) in respect of each 10-day period, communicate to the Commission , not later than 15 days thereafter, the quantities of products falling within sub ­ heading 16.02 B III b) 1 bb) of the Common Customs Tariff exported to non-member countries or sent to other Member States, broken down by country of destination . Aricle 12 The amounts recovered by the United Kingdom in the cases referred to in Articles 5 (2), 7 ( 1 ) and 9 shall be deducted from the expenditure to be borne by the European Agricultural Guidance and Guarantee Fund , to the extent to which expenditure corresponding to such amounts has been charged to the Community. Article 13 1 . The conversion rate to be applied to the amount of the premium shall be the representative rate in force on the day on which the animal to which the premium relates is slaughtered or, where Article 3 ( 1 ) is applied, on the day on which the animal is first marketed for slaughter. 2 . The conversion rate to be applied to the amount referred to in Article 7 shall be the representative rate in force on the day on which the customs formalities on departure from the United Kingdom are completed. Article 14 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 2 April 1984. However, Article 7 shall apply from 21 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 May 1984. For the Commission Poul DALSAGER Member of the Commission No L 131 /22 Official Journal of the European Communities 17 . 5 . 84 ANNEX Coefficients for calculating the amounts referred to in Article 7 (3 ) CCT heading No Description Coefficient 1 2 3 02.01 All a) and 02.01 A II b) Meat of adult bovine animals, fresh , chilled or frozen : 1 . Carcases, half-carcases or 'compensated' quarters 2. Separated or unseparated forequarters 3 . Separated or unseparated hindquarters 4 . Other : aa) Unboned (bone-in) bb) Boned or boneless 1,00 0,80 1,20 0,80 1,37 02.06 C I a) Meat salted, in brine, dried or smoked, of adult bovine animals : 1 . Unboned (bone-in) 2. Boned- or boneless 0,80 1,14 16.02 Bill b) 1 Other prepared or preserved meat or meat offal , containing meat or offal of adult bovine animals : aa) Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal 1,14